department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend x program name y school names z number dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate a scholarship program called x your purpose is to provide educational opportunities for individuals who would not normally receive transitional academic scholarships letter catalog number 58263t x is collaboration between you and the partner institutions consisting of y which are higher education institutions although you may not always be engaged directly in individual grant making you have structured x to comply with code sec_4945 you will provide funds to the partner institutions who will manage the application and selection process and make scholarship distributions in addition you will provide significant input with respect to the eligibility criteria awards are to be used for the recipient's expenses_incurred in attending an educational_institution described in code sec_170 you expect to make up to z annual scholarships through x the amount awarded will not exceed the anticipated costs of tuition room and board fees books supplies travel costs and a living allowance you will publicize the availability of the scholarships through direct and indirect contacts with the general_public including through your website through various charitable and educational organizations that work with and provide services to youth and other worthy individuals and through the websites of y the applicants must meet one of the following criteria e e e the applicant must be an adult with dependents in their family unit the applicant must be an adult with physical disabilities the applicant must be a young adult with a history of abuse neglect or lack of family support and or experience in foster care applicants will apply for the scholarship by using the partner institution websites the scholarship application may request applicants to provide the following information a transcript of prior academic literary and or other achievements a report of performance on tests designed to measure ability and aptitude a description of financial need an essay describing interest and aspirations a list of honors and recognitions written recommendations from non-related individuals names of other educational institutions to which the applicant has applied and or been accepted each partner institution will have its own selection committee each committee will consist of representatives from the partner institution community and one member you designate members of the selection committee their spouses dependents and other disqualified individuals are not eligible for the scholarship the selection committee may choose scholarship recipients but not limit their choice based on prior academic performance performance on tests designed to measure ability and aptitude recommendations from non-related parties and personal interviews with the applicant letter catalog number 58263t you rely on the partner institutions to retain the following written records to be available for your review e e e e all information used to evaluate the qualifications of the applicant the identification of each recipient including any relationship making the recipient a disqualified_person the amount and purpose of the scholarship the reports and other follow-up information obtained you will supervise investigate and review scholarships to ensure the funds are properly used by obtaining reports you will take all reasonable and appropriate steps to recover any misused funds and ensure any future funds provided to the recipient are properly used to the extent that you manage the application and the selection process directly you will retain written records pertaining to all grants awarded including the following e e e e all information used to evaluate the qualifications of potential recipients identification of each recipient including any relationship of the recipient to make the recipient a disqualified_person within the meaning of code sec_4946 specification of the amount and purpose of each scholarship the reports and other follow-up information obtained under this procedure scholarships that are awarded for regular study at an educational_institution described in code sec_170 generally will continue for the designated term of the scholarship during the recipient's course of study at such institution so long as the recipient maintains satisfactory progress toward completion of his or her course of study arid otherwise conforms to the terms and conditions of this procedure basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination_letter catalog number 58263t e e e e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t
